DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
Claims 13-14, 17-18, and 21-22 each contain the language "and/or". The Examiner notes that the BRI of the limitation was considered in view of the PTAB decision in ex parte Gross which held that "'and/or' covers embodiments having element A alone, element B alone, or elements A and B taken together (App BR. 16).1”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13-14, 16-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US Pub. No. 2009/0024274), hereinafter referred to as Nagai.
Referring to claim 13, Nagai discloses a method for situation-dependent storage of data of a system (fig. 4), the method comprising: detecting data of the system amalgamated in at least one data block (Record vehicle information, S1, fig. 4), wherein the data is stored in a volatile memory (nonvolatile memory is not employed, [0086]); detecting at least one predetermined trigger event (Impacted detected, S2, fig. 4); in response to the detection of the at least one predetermined trigger event, transferring the data of the system amalgamated in the at least one data block (outputs data (step S7), fig. 4, [0052]); based on a nature of the at least one predetermined trigger event, automatically and dynamically selecting a duration of a time window in which the data for the at least one data block is detected, wherein the time window extends from a first time before the at least one predetermined trigger event (10 Minutes before accident, S4, fig. 4) to a second time after the at least one predetermined trigger event (Recording Completed?, S6, fig. 4); and based on the nature of the at least one predetermined trigger event, dynamically selecting NOTE: based on the speed (i.e., “nature”) of the vehicle at the trigger event the recording interval is set, see [0013], which dynamically affects when the “second time” at which the storage is filled at step S6 Recording Complete?, fig. 4).
While Nagai teaches employing ROM storage capabilities and data protection techniques such as moving data from a volatile memory to a non-volatile memory, see [0086], and write-protecting data, see [0053], Nagai does not appear to move the data “from the volatile memory to a read-only memory”.  As such, the feature of the claimed invention for 
However, exemplary rationales that may support a conclusion of obviousness includes "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectations of success, and one of ordinary skill in the art would recognize that, before the effective filing date of the claimed invention, read-only memory was one of a finite number of solutions to non-volatile storage, predictably providing a write protection solution with a reasonable expectation of success. 
Therefore, the use of read-only memory as a solution to non-volatile storage would have been “Obvious to try” because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. (See MPEP 2143.I.E).

As to claim 14, Nagai discloses the nature of the at least one predetermined trigger event comprises a deactivation of an autonomous operation of the system, an activation of an assistance system, a deactivation of the assistance system, an error message, an accident (S2-S3, fig. 4), an emergency braking procedure, a change of a fully automatic operation of a vehicle in a manual operation, an ignition of an airbag, 

As to claim 16, Nagai discloses the selecting the second time comprises selecting the second time as a time at which the volatile memory is completely filled (Recording completed?, S6, fig. 4;  is filled with (step S6), [0052]; nonvolatile memory is not employed, [0086]).  

As to claim 17, Nagai discloses selecting data acquired from at least one sensor of the system (sensors…so as to record information, [0084]) and/or data processed by at least one controller of the system as the data of the system (Pieces of information on the time and the position are recorded in the FeRAM, [0083]).

As to claim 18, Nagai discloses the detecting the at least one predetermined trigger event comprises: assigning at least one value of a sensor of the system and/or a state of a component of the system to a list of predetermined trigger events; and detecting the at least one predetermined trigger event from the list of predetermined trigger events (an impact is detected by the impact sensors 110-1 to 110-n, and the CPU 101 determines that the detected impact is at the accident level, [0083]).

Referring to claim 21, Nagai discloses a recording system (fig. 3) for storing data of a system, the recording system comprising: at least one volatile memory (nonvolatile memory is not employed, [0086]); at least one read-only memory (ROM 103, fig. 3); and a controller (100, fig. 3) configured to: continuously receive data from the system (record vehicle information S1, fig. 4), combine the data in at least one data block (records vehicle information…vehicle information includes; [0031]), store the at least one data block in the at least one volatile memory (When a nonvolatile memory is not employed, data may be acquired, [0086]), in response to an occurrence of a predetermined trigger event (Impacted detected, S2, fig. 4), transfer data stored in the at least one volatile memory (terminates the writing and outputs data (step S7), fig. 4, [0052]), based on a nature of the predetermined trigger event, automatically and dynamically select a duration of a time window in which the data is transferred, wherein the time window extends from a first time before the at least one predetermined trigger event (10 Minutes before accident, S4, fig. 4)  to a second time after the trigger event (Recording Completed?, S6, fig. 4), and based on the nature of the predetermined trigger event, dynamically select NOTE: based on the speed (i.e., “nature”) of the vehicle at the trigger event the recording interval is set, see [0013], which dynamically affects when the “second time” at which the storage is filled at step S6 Recording Complete?, fig. 4).
While Nagai teaches employing ROM storage capabilities and data protection techniques such as moving data from a volatile memory to a non-volatile memory, see [0086], and write-protecting data, see [0053], Nagai does not appear to move the data “from the at least one volatile memory to the at least one read-only memory”.  As such, the feature of the claimed invention for which Nagai is silent is not the technique of moving data from volatile to non-volatile storage nor the existence of read-only memory within the system, but rather the specific use of a read-only memory as an instance of non-volatile storage.  
However, exemplary rationales that may support a conclusion of obviousness includes "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a 
Therefore, the use of read-only memory as a solution to non-volatile storage would have been “Obvious to try” because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. (See MPEP 2143.I.E).

As to claim 22, Nagai discloses the nature of predetermined trigger event comprises a deactivation of an autonomous operation of the system, an activation of an assistance system, a deactivation of the assistance system, an error message, an accident (S2-S3, fig. 4), an emergency braking procedure, a change of a fully automatic operation of a vehicle in a manual operation, an ignition of an airbag, 

As to claim 23, Nagai discloses to select the second time, the controller is further configured to select the second time as a time at which the volatile memory is completely filled (Recording completed?, S6, fig. 4; is filled with (step S6), [0052]; nonvolatile memory is not employed, [0086]).  


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai in view of Seubert et al. (US Pub. No. 2018/0208028), hereinafter referred to as Seubert.
As to claim 15, while Nagai teaches “detecting the at least one predetermined trigger event” of which includes driving conditions, Nagai does not appear to teach deactivating of an autonomous operation of the system.
However, Seubert discloses teaches an event resulting in deactivating of an autonomous operation of the system ([0029]).
Nagai and Seubert are analogous art because they are from the same field of endeavor, vehicle system monitoring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nagai and Seubert before him or her, to modify the event handling of Nagai to include the deactivation trigger of Seubert because the deactivation would ensure safety.
The suggestion/motivation for doing so would have been to ensure an autonomous vehicle operates safely (Seubert: [0019]).
Therefore, it would have been obvious to combine Nagai and Seubert to obtain the invention as specified in the instant claim.




Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai in view of Hesch et al. (US Pub. No. 2015/0185018), hereinafter referred to as Hesch.

There does not appear to be an explicit teaching of using sliding window protocol with a different time horizon.
However, Hesch teaches using sliding window protocol with a different time horizon (trigger other sensors to begin collecting data, [0051]; sliding time window may indicate the time during which the IMU collects data, [0058]; the time window continually slides forward in time so that the sliding time window covers a most recent amount of data collected, [0059]).
Nagai and Hesch are analogous art because they are from the same field of endeavor, data collection triggering.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nagai and Hesch before him or her, to modify the data collection of Nagai to include the sliding window of Hesch because the sliding would ensure the window covers a most recent amount of data collected. 
The suggestion/motivation for doing so would have been to a cover a most recent amount of data collected (Hesch: [0059]).
Therefore, it would have been obvious to combine Nagai and Hesch to obtain the invention as specified in the instant claim.

As to claim 20, the above rejections demonstrated the teaching of the transferring the data of the system comprises transferring the data of the system to the read-only memory. 

However, Hesch teaches transferring the data of the system to a server, wherein the server is contacted via a communication interface of the system (device can perform object recognition of features in the images by sending the images to a server and receiving an identification of the object and a location of the object, [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nagai and Hesch before him or her, to modify the data handling of Nagai to include the server communication of Hesch because the configuration would allow distributed processing. 
The suggestion/motivation for doing so would have been to offload functions/processing across multiple devices (Hesch: [0057]).
Therefore, it would have been obvious to combine Nagai and Hesch to obtain the invention as specified in the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 10541890 of Chen et al. and US Pub. No. 2017/0248633 of Montijo et al. are pertinent to window data collection, sampling, and analysis.
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184